Citation Nr: 0100749	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  95-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether clear and unmistakable error exists in an October 
1955 rating decision, which denied entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Joseph W. Evans, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to 
November 1951.

Procedural history

The Board will briefly review the procedural history of the 
two issues on appeal.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

This matter comes to the Board appeal from a December 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Oakland, California  (the RO).  By that 
decision, the RO determined that the appellant had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a low back condition.  
In an August 1997 decision, the Board concluded that the 
appellant had not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.  The appellant 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).

In November 1998, the Court issued an order vacating the 
Board's August 1997 decision and remanding the appellant's 
case to the Board.  The order states that the Board had 
denied reopening of the appellant's claim under the then-
applicable standard set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Under the standard set forth in 
Colvin, evidence was considered new and material when it was 
"reasonably likely to change the outcome" of the prior 
decision.  After the Board's August 1997 decision, the Colvin 
standard had been invalidated by a decision by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal 
Circuit Court determined that the Colvin standard was more 
stringent than the standard set forth in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is evidence that has not been previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the Court remanded this case in order for the 
Board to apply the standard set forth in 38 C.F.R. § 3.156(a) 
and Hodge.  

Whether clear and unmistakable error exists in an October 
1955 rating decision, which denied entitlement to service 
connection for a low back disorder.

In a May 1996 rating decision, the RO determined that clear 
and unmistakable error had not been committed in an October 
1955 rating decision, which denied the appellant's original 
claim of entitlement to service connection for a low back 
condition.  In the Board's August 1997 decision, it found 
that the appellant had submitted a timely Notice of 
Disagreement as to the RO's May 1996 rating decision, and the 
matter was referred to the RO for further development.  In 
June 1999, the RO issued a Statement of the Case in which it 
continued to find that clear and unmistakable error had not 
been committed in the RO's October 1955 rating decision.  In 
that same month, the appellant submitted a written statement 
in which he continued to assert that the RO had committed 
clear and unmistakable error in that decision.  The Board 
finds that this written statement from the appellant serves 
as a valid Substantive Appeal regarding the issue of clear 
and unmistakable error, as it sets out specific errors of 
fact and law allegedly made by the RO in the October 1955 
rating decision.  See 38 C.F.R. § 20.202 (2000).  Thus, 
because the appellant has perfected a timely appeal as to the 
issue of whether the RO committed clear and unmistakable 
error in the October 1955 rating decision, the Board finds 
that this claim is now properly before the Board on appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.202, 20.302 (2000).

As alluded to above, in August 2000, the appellant presented 
testimony regarding both of the issues on appeal at a 
personal hearing before the undersigned Veterans Law Judge.

Representation

The record reflects that in September 1992, the appellant 
properly executed a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, in which 
he designated the Military Order of the Purple Heart as his 
accredited representative in this case.  However, in November 
1999, approximately one year after the Court remanded this 
case to the Board, the appellant submitted a signed statement 
in which he indicated that he no longer wished to be 
represented by that organization.  In February 2000, the 
appellant appointed a private attorney as his representative 
in this case.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for a back condition was originally denied by the 
RO in October 1955.  He did not appeal that decision.

2.  Evidence submitted since the October 1955 decision bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The appellant's low back disorder existed prior to 
service.

4.  The credible and probative evidence of record shows that 
the appellant's preexisting low back disorder was aggravated 
by service.

5.  The RO's October 1955 decision denying service connection 
for a low back disability was reasonably supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final October 1955 
rating decision is new and material; thus, the appellant's 
claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

2.  The appellant's low back disorder preexisted service; the 
presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence. 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).

3.  Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.306 
(2000).

4.  The October 1955 RO rating decision denying service 
connection for low back disability did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a claim of entitlement to 
service connection for a low back disorder, which was denied 
in an October 1955 RO rating decision.  He contends that he 
has submitted new and material evidence which is sufficient 
to reopen his claim.  He is also asserting that clear and 
unmistakable error occurred in the October 1955 rating 
decision which denied entitlement to service connection for a 
low back disorder.  In the interest of clarity, the Board 
will separately discuss the two issues on appeal.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

Applicable Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the appellant has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Evidence of record prior to the October 1955 rating decision

A report of separation indicates that the appellant was 
inducted into service on August 17, 1951 and was discharged 
on November 1, 1951.  The appellant's reason for separation 
was noted as "Disability existed prior to entry into [active 
service] and was not aggravated by [military service]."  

The Board notes that there is no entrance examination report 
associated with the appellant's VA claims folder.  

Service medical records show that on August 24, 1951, 
approximately one week after he entered military service, the 
appellant was admitted to a hospital for 69 days in order to 
receive treatment for a "[h]erniation of nucleus pulposus L-
4 interspace due to trauma incurred in a fall during a 
baseball game 4 July 1951, as a civilian in Fresno, 
California."  Upon admission, the appellant was reportedly 
treated with medication, diathermy to his back, and bed rest 
on a thin mattress.  Clinical notes reflect that a cast was 
applied on September 29, 1951, and reapplied on October 1, 
1951.  A separation examination dated in October 1951 also 
shows a diagnosis of herniation of nucleus pulposus L-4 
interspace due to trauma incurred in a fall during a baseball 
game on July 4, 1951.

In September 1955, the appellant filed a claim of entitlement 
to service connection for a ruptured disc in his lumbar spine 
area.  He contended that this was a preexisting condition 
which was aggravated by his military service.  Specifically, 
in a written statement submitted with his claim, the 
appellant explained that prior to being drafted into the 
military, he was awaiting surgery for a ruptured disc at a 
community hospital in Fresno, California.  The appellant 
reported that he was forced by the military draft board to 
leave this hospital prior to the completion of his treatment.  
He explained that he was called twice by the draft Board in 
one week, and that after their first call they allowed him to 
return to the hospital.  However, the appellant further 
explained that a few days later, he received another call and 
was forced to report for duty.  He stated that he had 
submitted a medical record at induction that explained his 
preexisting injury, but that this record was destroyed by the 
examining physician, Dr. D, and replaced by one that would 
allow him to pass the physical and be inducted into the army.  

The appellant further contended in his written statement that 
he received insufficient treatment for his back problems 
while he was in the military and that his condition was 
aggravated as a result.  He reported that during his last 
month in the military hospital, he was placed in a plaster 
cast that was meant to support his back, and that he wore 
this cast for two months following discharge.  He stated that 
after the cast was removed he returned to the facility that 
had been treating him, but was refused treatment on the basis 
that his condition had improved during his "complete 
confinement" in the army.  However, the appellant contended 
that by this time, it had become quite obvious that the 
ruptured disc had had its effect because his left leg was two 
inches shorter that his right.

The October 1955 rating decision

In the October 1955 rating decision, the RO denied 
entitlement to service connection for a herniated disc.  The 
RO noted an induction examination report, which reportedly 
disclosed evidence of mild lumbosacral strain with no 
evidence of nerve root condition.  The RO further noted that 
the appellant was hospitalized seven days after induction, 
prior to entry into basic training, and that he spent 
virtually his entire time in service in the hospital.  The RO 
also noted that there had been a finding by the Army that the 
appellant's disability had preexisted service and had not 
been aggravated by service.  The RO concluded that the 
appellant was suffering from the residuals of a back injury 
at the time of induction and that aggravation could not be 
conceded, as there was no evidence of a superimposed injury 
or disease that occurred in service.

The appellant was notified of this decision in a letter dated 
October 17, 1955.  The appellant did not appeal the decision.

Evidence submitted since the October 1955 rating decision

In August 1967, the appellant filed to reopen his claim of 
entitlement to service connection for a back disability.  In 
a September 1967 letter, the RO informed the appellant that 
his claim had been previously denied on the bases that the 
evidence showed that he had a preexisting injury that was not 
aggravated by his military service, and that he would have to 
submit new and material evidence to reopen this claim.

In a written statement submitted in January 1968, the 
appellant requested a copy of the January 1951 report of 
physical examination which showed that he was found to be fit 
for induction.  In a response letter dated in February 1968, 
the RO informed the appellant that they did not have any 
service records dated prior to August 17, 1951.

In September 1992, the appellant again filed to reopen his 
claim of entitlement to service connection for a low back 
condition.  In a signed statement submitted with his claim, 
he reiterated his previous contentions regarding the 
circumstances of his induction into the military in August 
1951.  In a letter dated in October 1992, the RO informed the 
appellant that his claim was previously denied in October 
1955, and that he would have to submit new and material 
evidence in order to warrant reopening his claim.

In January 1993, the appellant submitted a letter from Dr. 
W.C. dated in May 1980.  In this letter, Dr. W.C. reported 
that he had treated that appellant in February 1980 following 
a car accident.  The appellant reportedly had complained of 
constant neck pain, pain in the low back, and tightening in 
the legs.  Dr. W.C. concluded that history and findings were 
consistent with musculo-ligamentous wrenching, and that no 
more formal neurological investigation was required.

In July 1994, the appellant submitted a letter he had 
received from the Fresno Community Hospital.  In the letter, 
the appellant was informed that the hospital was able to 
locate records of a hospital stay in July 1945 for "repair 
of tendon and soft tissue" but that after several attempts, 
they were unable to locate records from any other stay he may 
have had at their facility.  

In a signed statement, the appellant's brother reported that 
the appellant was drafted into the military while he was a 
patient at the Fresno Community Hospital in August 1951.  In 
September 1994, the appellant's former baseball coach also 
submitted a signed statement in which he indicated that the 
appellant was hospitalized in 1951 at the Fresno Community 
Hospital following a back injury he suffered while playing 
baseball.

In November 1994, the appellant was provided with a personal 
hearing at the RO.  He testified that on August 15, 1951, he 
was called by the draft board and ordered to report for a 
physical.  The appellant reported that he then reported for a 
physical in which the examiner found him to not be qualified 
for service.  The appellant reiterated his contention that he 
then returned to the Fresno Community Hospital but was 
recalled two days later for another induction examination.  
He testified that he told the draft board that there must be 
some mistake, but that they reportedly responded that he 
better come down or he would get arrested.  He testified that 
his brother then took him to the draft board, where he was 
then taken to a doctor a few blocks away who ripped up his 
earlier induction examination report in his presence.  The 
appellant testified that the doctor then took information off 
of an earlier January 1951 preinduction examination report 
and copied it on a new report, which was why the new report 
indicated that he was a still a student and not a baseball 
player as he had since become.  The appellant further 
testified that after he was taken by bus to Fort Ord, he 
underwent several days of marching, clean-up duties, and 
general KP, which aggravated his back injury and resulted in 
his hospitalization.

In a December 1994 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a low back disorder.  The appellant appealed that 
decision to the Board.  

In August 1997, the Board also determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
low back disorder.  Thereafter, the appellant filed a timely 
appeal to the Court.

In December 1997, the appellant submitted a statement from 
Dr. T.F., a private physician.  Dr. T.F. found that while the 
appellant was hospitalized in service, he was forced to 
undergo medical treatment which was contraindicated and which 
produced irreversible harm.  Dr. T.F. concluded that both the 
treatment the appellant received in the military hospital and 
the menial tasks he was forced to perform as a part of his 
duties aggravated his preexisting low back injury.

In a statement submitted in December 1997, the appellant 
contended that the RO's first denial of service connection 
for a low back condition occurred in 1952 and not in 1955.  
The appellant reported that the 1952 rating decision stated 
that he was not in the military for a long enough period to 
be eligible for service connection.  The appellant stated 
that included in the evidence on record at that time was a 
letter from the doctors at Fort Ord to Letterman hospital 
dated October 1951.  The appellant contended that in this 
letter, the doctors conceded some responsibility for his 
condition.

As discussed in the Introduction, the Court remanded this 
issue to the Board in November 1998, in essence because the 
Board's August 1997 decision was predicated on the later-
invalidated Colvin standard.

In July 1999, Dr. T.F. submitted another statement in which 
he discussed the appellant's medical history in service, as 
well as his July 1995 surgery for ruptured nucleous pulposis 
L4 with radiculopathy and atrophy in the left sciatic 
distribution.  He concluded that the appellant was 
permanently disabled as a result of the "extreme" 
aggravation of his injury in service.

In April 2000, the appellant was seen by Dr. K.N., a private 
neurologist.  In reviewing the appellant's medical history, 
Dr. K.N. noted that the appellant had been taken to the army 
hospital within seven days after arriving at Ford Ord.  It 
was further noted that the appellant was put on bed rest; 
that he was subsequently placed into a body cast for five 
weeks; and that he was discharged from the hospital on 
November 1, 1951 still in a body cast.  Dr. K.N. also noted 
that the post-service medical records showed that he 
underwent a fusion in 1959, but that his problems persisted 
and eventually led to a massive bone removal from the L4-L5 
fusion in 1967.  

Based upon this history, Dr. K.N. determined that the 
appellant had sustained a herniated ruptured disc on July 4, 
1951, which subsequently resulted in scar tissues and chronic 
changes in nerve function, particularly at the L5 nerve 
roots, as well as the S1 nerve roots.  Dr. K.N. concluded 
that the appellant's preexisting back injury was aggravated 
beyond the normal progression of the condition due to his 
military service.  The physician indicated that it was 
medically probable that the delay the appellant experienced 
in treatment due to his induction, and not allowing his 
normal course of treatment to proceed as of July 1951 clearly 
aggravated his condition and made it worse.  Dr. K.N. found 
that the compression on the nerve roots, and the subsequent 
course and complications the appellant experienced could have 
been avoided by preliminary treatment and surgery to the 
back, as the initial rupture occurred in a young, athletic 
individual. 

During the August 2000 hearing, the appellant's attorney 
asserted that the medical opinions of Drs. K.N. and T.F. 
constituted new and material evidence to reopen the 
appellant's claim.  The attorney also asserted that these 
opinions were sufficient to support a grant of service 
connection, as they constituted competent medical evidence 
that the appellant's low back disability was permanently 
worsened as a result of service.  During his hearing, the 
appellant reiterated many of his contentions regarding the 
circumstances surrounding his induction.  The appellant 
indicated that by the time he was discharged from service, he 
had developed increasing pain in both legs and a loss of 
mobility.  The appellant also clarified that the initial 
claim he had filed in 1952 was for benefits under the G.I. 
Bill of Rights and for "disability compensation under 
special circumstances."  He stated that this claim was 
denied because he did not have the required 90days of 
qualifying service.

Analysis

Preliminary matters

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

The Board notes in passing that the Court's November 1998 
order noted no specific defects in the Board's August 1997 
decision.  The only basis for remand stated was the Board's 
application of the later-invalidated Colvin standard.

Generally, any pertinent evidence submitted by the appellant 
or his representative which is submitted directly to the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived.  See 38 C.F.R. § 
20.1304(c) (2000).  In June 2000, the appellant's attorney 
submitted additional evidence directly to the Board.  With 
this evidence, the attorney enclosed a statement in which he 
indicated that the appellant did not waive initial 
consideration of this evidence by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304(c).  The 
attorney again declined to waive RO consideration of the 
recently-submitted evidence during the August 2000 hearing 
before the undersigned Veterans Law Judge, but noted that it 
was his understanding that a referral to the RO is only 
necessary when the Board determines that the benefit sought 
on appeal cannot be granted without such a referral.  [See 
the hearing transcript, page 34].  

As will be discussed in detail below, the Board is of the 
opinion that the additional evidence submitted by the 
appellant's attorney constitutes new and material evidence 
sufficient to reopen the claim.  Further, after having 
reviewed the additional evidence in conjunction with the 
evidence already of record, the Board believes that the 
weight of such evidence now supports a grant of service 
connection for a low back disorder.  Because the benefit 
sought on appeal is accordingly granted, the Board believes 
no prejudice inures to the appellant because of the Board's 
consideration of such evidence and that referral of this 
issue to the RO for initial consideration of this additional 
evidence under 38 C.F.R. § 20.1304(c) is not warranted under 
the circumstances.

Finality/new and material evidence

The October 1955 rating decision was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After having reviewed the complete record, the Board is of 
the opinion that the appellant has submitted new and material 
evidence sufficient to reopen his claim.  In October 1955, 
the RO denied the appellant's claim on the basis that the 
appellant had submitted no competent evidence showing that 
his low back condition had been aggravated by service.  Since 
filing to reopen his claim, the appellant has submitted 
medical opinions from Drs. T.F. and K.N., who both determined 
that the appellant's pre-existing low back disorder was 
permanently worsened as a result of his military service.  
Specifically, these physicians determined that the appellant 
was deprived of the necessary medical treatment he was 
receiving in a private hospital when he was inducted into 
military service, and that he later received treatment for 
his low back injury in the military which was contraindicated 
and which resulted in the permanent aggravation of his 
condition.

This new evidence submitted by the appellant provides 
competent medical evidence that his claimed low back 
disability was aggravated by service.  Thus, the Board 
concludes that it is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1363.  
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened.

Duty to assist/standard of proof

Having reopened the appellant's claim, VA now has a duty to 
make reasonable efforts to assist him in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In the instant case, the Board believes that there 
is ample medical and other evidence now of record to 
adjudicate this claim.  As discussed above, the appellant has 
submitted two competent medical opinions in support of his 
claim.  In addition, there is no indication that there are 
additional records available that have not been obtained and 
which would be pertinent to the present claim. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on a de novo 
basis.  See 38 U.S.C.A. § 7104(a) (West 1991).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

In evaluating the merits of this claim, the Board must first 
address the statutory presumption of soundness.  As noted 
above, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

In this case, the appellant does not dispute that his low 
back condition preexisted service.  In fact, he specifically 
contends that this condition preexisted service, he has 
testified at length to that effect and has pointed to his 
service medical records in support of this contention.  These 
records show that within seven days of induction, the 
appellant was admitted to a hospital to receive treatment for 
a herniation of nucleus pulposus L-4 interspace, which he 
reported as being due to an injury he sustained in a fall 
during a baseball game on July 4, 1951, as a civilian in 
Fresno, California.  The appellant has continued to assert 
that this baseball injury was the origin of his back 
disability ever since filing his initial claim for service 
connection for this condition in September 1955.  In light of 
his service medical records, as well as the appellant's 
consistent reports throughout the last fifty years regarding 
the source of his initial back injury, the Board believes 
that there is "clear and unmistakable proof" that the 
appellant's low back disability preexisted service.  
Accordingly, the Board finds that the presumption of 
soundness has been rebutted.

The Board must next determine whether the appellant's pre-
existing back disability underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).  

As noted above, aggravation is characterized by an increase 
in the severity of a disability during service, and a finding 
of aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen, supra; Hunt, supra.

Having reviewed the record, the Board concludes that there is 
probative and persuasive evidence that establishes that the 
appellant's low back disorder underwent an increase in 
severity during service.  The Board finds the most probative 
evidence in this regard to be the report of Dr. K.N., who 
apparently reviewed the appellant's service medical records 
and determined that the treatment he received for his back 
injury while in the military was detrimental to his condition 
and resulted in a permanent worsening of that condition.  In 
reaching this conclusion, Dr. K.N. specifically discussed the 
nature of the appellant's in-service treatment, as well as 
the progression of his disability since his discharge from 
the military.

In addition, the Board placed great weight on the opinion 
letter of Dr. T.F..  Dr. T.F. also concluded that the 
treatment that the appellant received for his back injury in 
service was contraindicated by his condition and produced 
irreversible harm to his back.  

In short, two competent medical examiners have concluded that 
the appellant's preexisting low back disorder underwent an 
increase in severity during service.  There is no evidence of 
record which establishes that the increase in severity of the 
low back disorder was due to the natural progress of the 
disease.  There is also no evidence of record which 
establishes that the appellant underwent a temporary or 
intermittent flare-up of the low back disorder.

Because the competent medical evidence of record demonstrates 
that the appellant's low back disorder increased in severity 
during service, the Board concludes that the presumption of 
aggravation is applicable.  

Furthermore, the Board also finds that no clear and 
unmistakable evidence exists in the record to rebut the 
presumption of aggravation during service.  In this regard, 
the Board notes that the only medical evidence of record 
showing that there was no aggravation during service is a 
notation on the appellant's separation physical, which 
indicates that the "[d]isability existed prior to entry into 
[active service] and was not aggravated by [military 
service]."  However, there was no explanation for such 
conclusion.  Therefore, the Board finds that this notation 
does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.

Thus, having found that the presumption of aggravation is 
applicable, and that there is no clear and unmistakable 
evidence of record to rebut this presumption, the Board 
concludes that a grant of service connection for a low back 
disorder is warranted.  The benefit sought on appeal is 
accordingly granted.


Whether clear and unmistakable error exists in an October 
1955 rating decision which denied entitlement to service 
connection for a low back disorder.

Relevant Law and Regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

CUE

As noted above, the appellant failed to perfect an appeal of 
the October 1955 rating decision.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  Such final decisions may, however, be 
reversed or amended where evidence establishes that CUE 
existed.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).

In order to determine whether the October 1955 rating 
decisions contained CUE a review of the law and evidence 
which was before the rating board "at that time" must be 
undertaken.  38 C.F.R. § 3.104(a) (2000).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1955 in 
determining whether CUE existed.

Analysis

Initial matter

As discussed in some detail above, the appellant, through his 
attorney, has recently submitted evidence to the Board 
without waiver of RO consideration.
See 38 C.F.R. § 20.2000 (2000).  Such evidence, which 
consists of relatively recent medical opinions, is not 
pertinent to the CUE issue now under consideration.   

As discussed immediately above, in order to determine whether 
CUE exists, a review of the law and evidence which was before 
the rating board "at that time" must be undertaken.  38 
C.F.R. § 3.104(a) (2000).   This is obviously dissimilar to  
a new and material evidence analysis, in which newly-
submitted evidence may be considered in determining whether a 
previously-denied claim may be reopened.  The recently 
submitted medical opinions, which were critical to the 
outcome of the initial issue on appeal, may not be considered 
in connection with this CUE issue, and no purpose would be 
served by a remand to the RO for consideration of such 
evidence. 

The appellant's contentions

Throughout this appeal, the appellant and his attorney have 
alleged several basis on which they feel that the RO 
committed error in the October 1955 rating decision. 

First, the appellant has contended that the RO did not 
consider all of the evidence on record at the time of the 
1955 decision.  Specifically, the appellant contended that 
when he was pursuing his original claim, he submitted a 
letter from a doctor at Ford Ord, which was allegedly 
associated with the claims folder and in which the doctor 
reported that the appellant's condition was in part the fault 
of the military.  In addition, the appellant has also 
contended that the RO did not consider the fact that his 
claim for a low back disability had been previously denied in 
a rating decision issued in 1952.

Secondly, the appellant has alleged that the RO did not 
consider the presumption of soundness in its October 1955 
decision.  The appellant essentially contends that if the RO 
had considered this presumption, he would have been awarded 
service connection for his low back disability on the basis 
of aggravation.

Third, during the August 2000 hearing, the appellant's 
attorney asserted that the October 1955 rating decision was 
internally inconsistent.  Specifically, the attorney noted 
that the text of the rating decision first points out that 
the appellant's induction physical had revealed his back 
disorder to be only mild lumbosacral strain, but that 
physical examination subsequently showed him to be suffering 
from a herniated nucleus pulposis at L-4.  The attorney 
asserts that it was inconsistent for the RO to conclude that 
no increase in severity occurred, when the facts set forth in 
the rating decision show that the appellant's low back 
disorder increased in severity during service.

Discussion

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v.Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

For the reasons and bases that will be set forth, the Board 
finds that there is no evidence that the RO's interpretation 
of the facts in the October 1955 rating decision was 
"undebatably incorrect".  See Russell, 3 Vet. App. at 313.  
In essence, the Board finds that there is evidence which 
supports the RO's interpretation of the facts in the October 
1955 rating decision and there is a factual basis for the 
RO's determination.

As noted above, the appellant has contended that the RO 
failed to consider a letter he obtained from a physician at 
Fort Ord.  There is, however, no such letter associated with 
the appellant's  VA claims folder, and there is no indication 
that any such letter was of record at the time of the October 
1955 rating decision, other than the appellant's own 
assertion that he had submitted this letter.  Thus, implicit 
in the appellant's contention is the apparent argument that 
the RO either misplaced this letter or purposely excluded it 
from the record.

With respect to this contention, the Board notes that the 
administrative presumption of regularity comes into play.  
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the one of this 
appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The appellant's 
contention that he submitted a letter from a physician at 
Fort Ord prior to 1955, but that the RO either lost or 
purposely excluded this evidence, standing alone, is 
insufficient evidence to rebut the presumption of regularity.  
There is no other evidence as to this matter.

In this regard, the Board also notes the recent case of 
Baldwin v. West, 13 Vet. App. 1 (1999).  In Baldwin, the 
appellant asserted that the RO did not consider all of the 
facts of record in a 1956 rating decision, including 
discussions of his claimed disability in his service medical 
records.  The Court noted, however, that the appellant did 
not proffer any evidence showing that the RO did not examine 
and consider all of his service medical records, but instead 
merely characterized the lack of specific referral in the 
rating decision to the medical records discussing the claimed 
disability as a failure by the RO to have had these records 
before them when deciding his claim.  The Court determined 
that the appellant's assertion failed because there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.  Accordingly, the Court found that even 
though the 1956 RO decision did not clearly state what 
evidence was relied on in the rating decision, the Board's 
conclusion that the 1956 RO decision was the product of the 
factual record before it in its entirety is not arbitrary or 
capricious, because the appellant had not presented clear 
evidence to rebut the presumption of regularity.  See 
Baldwin, 13 Vet. App. at 6.

The appellant has asserted that the RO failed to consider a 
letter he obtained from a physician at Fort Ord in which the 
doctor reported that the appellant's condition was in part 
the fault of the military.  Since filing his claim for CUE, 
however, the appellant has not proffered any evidence in 
support of his contention that he had submitted this letter 
and that the RO either lost or purposely excluded this letter 
from the record.  Accordingly, the Board finds that the 
administrative presumption of regularity attaches to the RO's 
actions at the time of the October 1955 rating decision.  
Thus, the appellant's contention that the RO failed to 
consider a letter he submitted from a physician at Fort Ord 
cannot serve as a basis of CUE.

Similarly, the appellant has also contended that the RO did 
not consider the fact that his claim for a low back 
disability had been previously denied in a rating decision 
issued in 1952.  However, the Board notes that the appellant 
has recently testified that the claim he filed prior to 1952 
was for educational benefits, rather than for disability 
benefits for his low back disability.  See the hearing 
transcript, page 24.  This is consistent with a statement 
submitted in September 1955, in which he reported having been 
previously informed that he was ineligible to receive 
benefits under the Readjustment Act of 1952, also known as 
the Korean G.I. Bill, which provided education and training 
benefits as well as home, farm, and business loans, to 
veterans of the Korean War Era. (Although the appellant 
referred to this act as the "Resistance Act of 1952" in his 
September 1955 letter, the Board believes that the appellant 
was actually referring to the Adjustment Act, which pertained 
to education benefits and was signed into law in 1952).  

Furthermore, even assuming that the appellant's claim for 
service connection for a low back disability had also been 
denied in the 1952 rating decision, the appellant has also 
not explained how the failure of the RO to consider this fact 
would have manifestly changed the outcome of the October 1955 
rating decision.  In that decision, the RO determined that 
the evidence showed that the appellant's back condition had 
preexisted service and had not been aggravated by service.  
Even if the RO had considered the alleged 1952 rating 
decision, there is no indication that the 1952 decision would 
have any relevance as to the basis of the RO's denial in the 
October 1955 rating decision, and the appellant has not 
identified any relevance.  For this reason, the Board finds 
that the appellant's contention that the RO did not consider 
the fact that his claim had been previously denied in a 
rating decision issued in 1952 cannot serve as a basis of CUE 
in the October 1955 rating decision.

The appellant has also asserted that the RO failed to 
consider the presumption of soundness in the October 1955 
rating decision.  However, having reviewed the text of the 
decision, the Board is of the opinion that while the RO did 
not use the specific term "presumption of soundness" in its 
decision, it appears that the RO did consider the presumption 
and whether it had been rebutted.  In particular, the RO 
discussed evidence relevant to determining whether the 
presumption was rebutted, and that the RO made a clear 
determination that the claimed disability preexisted service.  
For example, the RO noted that a notation of lumbosacral 
strain had been made at induction, and that the appellant had 
been hospitalized within seven days of enlistment.  In 
addition, the RO also noted the appellant's own reports of 
having injured his back in a fall prior to service, and a 
finding by the Army that the appellant's disability had 
preexisted service and had not been aggravated by service.  
Based upon this evidence, the RO found that the appellant's 
claimed low back disability preexisted service.

Although the appellant contends that the RO failed to 
consider the presumption of soundness, this argument appears 
to rest entirely upon the absence of the specific term 
"presumption of soundness" from the text of the decision.  
In Baldwin, the Court held that the lack of referral specific 
evidence in a VA rating decision did not necessarily indicate 
an actual failure on the part of the RO to consider such 
evidence.  Similarly, the Board believes that the lack of a 
specific referral to the presumption of soundness is not 
indicative of a failure by the RO to apply the appropriate 
point of law.  In this case, it is clear from the text of the 
decision that the RO did indeed evaluate the evidence 
relevant to the presumption of soundness and indeed 
specifically concludes that the appellant's back disability 
preexisted service.  Although the RO did not use the words 
"presumption of soundness", this is not absolutely 
required. 

As noted above, the appellant's attorney has also asserted 
that the October 1955 rating decision was internally 
inconsistent.  In essence, the attorney contends that the 
text of the rating decision first points out that the 
appellant's induction physical had revealed his back disorder 
to be only mild lumbosacral strain, but that physical 
examination subsequently showed him to be suffering from a 
herniated nucleus pulposis at L-4.  The attorney contends 
that it was inconsistent for the RO to conclude that no 
increase in severity occurred, when the very facts set forth 
in the rating decision show that the low back disorder must 
have increased in severity.

The Board finds that this argument amounts to no more than 
disagreement as to how the facts were weighed or evaluated.  
As noted above, a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find CUE.  
Although it is true that the facts as stated by the 
appellant's attorney appear contradictory, the attorney's 
discussion is limited to the service medical records.  The 
attorney fails to note various other pieces of evidence that 
were specifically discussed by the RO in its October 1955 
rating decision.  For instance, the RO noted that there had 
been a specific finding by the Army that the appellant's 
condition had preexisted service and not been aggravated by 
service.  The RO also noted that the appellant had been 
hospitalized within only seven days after entering active 
duty, and that he spent over two and a half months of his 
active duty in the hospital.  The unstated but clear 
implication is that the RO concluded that the appellant did 
not engage in the rigors of basic training and that he 
sustained no trauma or intercurrent injury during service 
which would have served to increase the disability.  In 
addition, the RO also noted there was no record of any 
superimposed injury or disease in service.  Thus, although 
the RO noted that the induction physical had resulted in a 
diagnosis of only mild lumbosacral strain with no evidence of 
a nerve root condition, the RO also reviewed the evidence and 
subsequently concluded that the appellant's herniated disc 
had existed at the time of his induction into service and 
that this condition had not been aggravated by service.  In 
essence, the RO reviewed the record as it was known at that 
time and concluded that the appellant's claimed disability 
had preexisted service and had not been aggravated by 
service.  The RO relied on certain evidence then of record, 
in particular the lack of evidence of trauma during service 
and the assessment by military physicians that the pre-
existing back disability had not been aggravated by service, 
in support of its conclusion.  

It is clear that other evidence then of record could be 
interpreted to support a contrary conclusion, i.e. that the 
pre-existing back disability had indeed become worse during 
service.  The appellant's attorney has highlighted different 
evidence than that relied upon by the RO in 1955, 
specifically comparing evaluations of the appellant's back 
condition at the outset and at the end of his service.  The 
Board does not disagree that this evidence, viewed in 
isolation in a light favorable to the appellant, may be 
interpreted as supporting the conclusion that the back 
disability was aggravated during service.  However, this is 
not sufficient to meet the rigorous standard of CUE.   The 
fact of the matter is that the RO's conclusion that a pre-
existing back disability was not aggravated by service was 
based on medical and other evidence then of record.  Because 
the attorney's argument is really no more than a dispute with 
how the evidence was weighed and evaluated, it cannot provide 
a basis to support a finding of CUE as a matter of law.

In summary, the Board finds that the appellant has not 
established that the RO was "undebatably incorrect" in its 
interpretation that the appellant's claimed low back 
disability had preexisted service and had not been aggravated 
by service.  See Russell, 3 Vet. App. 310, 319 (1992).  
Accordingly, the Board concludes that the appellant has not 
set forth specific allegations of error, of either fact or 
law, which would warrant a finding of CUE in the October 1955 
rating decision.  The Board concludes that the October 1955 
rating decision did not contain CUE, and the appellant's 
claim is denied.


ORDER

Entitlement to service connection for a low back disorder is 
granted.

CUE has not been demonstrated in an October 1955 rating 
decision. 


		
	Barry F. Bohan
Veterans Law Judge
Board of Veterans' Appeals








